Citation Nr: 1519433	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  12-01 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for asthma, and, if so, whether service connection is warranted.

REPRESENTATION

Veteran represented by:	Robert M. Kampfer, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. M. Wieneck, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1971 to September 1973, August 1974 to September 1975, June 1979 to June 1981, January 1983 to September 1993, and from December 1996 to September 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In June 2010, the Veteran testified during a hearing before the undersigned Veterans Law Judge (VLJ) Schwartz, and in June 2012, the Veteran testified during a hearing before the undersigned VLJ Osborne.  Hearing transcripts for both hearings have been associated with the claims file.  In this regard, the Board notes that the law requires that a VLJ who conducts a hearing on appeal must participate in any decision made on that appeal.  See 38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2014).  Furthermore, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011). 

Pursuant to the Court's holding in Arneson, the Veteran was notified during the June 2012 Board hearing that he had the option of having a third hearing with a VLJ who would be assigned to the panel to decide this appeal.  Additionally, in December 2014, the Veteran was sent a letter offering him a third hearing and the Veteran waived this right in his December 2014 response.  Accordingly, an additional hearing before a third Board member is not required.

After careful review of the record, the Board notes that at the time of the June 2010 hearing, jurisdiction over the above claimed issue had not been conferred on the Board as the Veteran had not yet submitted his disagreement with the February 2010 rating decision.  Nonetheless, the decision below is rendered by a three judge panel so that the Veteran will not be prejudiced in this regard.

In addition to the paper claims file, there are also paperless, electronic records in Virtual VA and the Veteran Benefits Management System (VBMS).  A review of the documents in Virtual VA and VBMS reveals that, with the exception of VA treatment records, dated from March 2010 to March 2012, such records are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The issue of entitlement to service connection for asthma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in March 2006, the Board denied the Veteran's claim of entitlement to service connection for asthma.

2.  Evidence received since the final March 2006 Board decision is neither cumulative nor redundant of the evidence of record at the time of the decision, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for asthma.


CONCLUSIONS OF LAW

1.  The March 2006 Board decision that denied the Veteran's claim of entitlement to service connection for asthma is final.  38 U.S.C.A. § 7104 (West 2002) [(West 2014)]; 38 C.F.R. § 20.1100 (2007) [(2014)].
 
2.  New and material evidence has been received to reopen the claim of entitlement to service connection for asthma.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for asthma is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations with regard to this claim.  However, consideration of the merits of the reopened claim is deferred pending additional development consistent with the VCAA.

A Board decision becomes final on the date stamped on the face of the decision, unless the Chairman of the Board orders reconsideration.  See 38 C.F.R. § 20.1100.  A final Board decision is binding based on evidence on file on the date stamped and may not be revised on the same factual basis.  38 U.S.C.A. § 7104.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence to be new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By way of background, in a rating decision dated in August 1994, the AOJ initially denied the Veteran's claim for service connection for asthma.  In reaching such decision, the Veteran's service treatment records and a December 1993 VA general medical examination were considered.  The AOJ noted that although the Veteran's enlistment examination was negative for history or objective clinical findings of asthma, an October 1982 routine periodic examination noted the Veteran's stated history of asthma at age 5.  The AOJ also noted that remaining service treatment records were silent for complaints, treatment, or objective findings of asthma.  A pulmonary functioning test performed in conjunction with the December 1993 VA examination showed possible mild asthma.  The AOJ found that asthma existed prior to service and there was no evidence in the record to support that the condition worsened during service.  The Veteran was notified of this decision in August 1994, but did not file a notice of disagreement (NOD) and the decision became final in August 1995.

Thereafter, in October 2002, the Veteran filed an application to reopen his claim, and in a September 2003 rating decision, the AOJ confirmed and continued the previous denial on the basis that additional evidence presented did not relate his asthma to service.  In this regard, the evidence considered by the AOJ at the time of the September 2003 rating decision included the Veteran's service treatment records, the Veteran's statements, VA treatment records, dated from October 2002 to August 2003, a June 2003 VA examination with an August 2003 addendum, and the Veteran's private treatment records, including an October 2002 letter from Dr. Batey stating that although the Veteran indicated a history of asthma as a child, there was no intervening history between then and his exacerbation of asthma in 1993.  The June 2003 VA examination noted a diagnosis of exercise induced asthma, and in an August 2003 addendum, the VA examiner opined that the Veteran's asthma was not related to service.

After being notified of the rating decision in September 2003, the Veteran filed a NOD in October 2003 and submitted additional private treatment records along with an October 2003 statement from Dr. Batey indicating that there was no medical evidence to support a finding that the Veteran in fact had asthma prior to entering military service.  In February 2004 the AOJ issued a statement of the case and the Veteran perfected his appeal in March 2004.  In May 2004, the Veteran testified at a Board hearing with the undersigned VLJ Osborne, and in a March 2006 decision, the Board denied the Veteran's appeal to reopen the claim of entitlement to service connection for asthma.  

The Veteran appealed the Board's March 2006 decision to the Court.  In a June 2009 memorandum decision, the Court affirmed the Board's March 2006 decision.  Therefore, the Board's March 2006 decision is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

In making this determination, the Board notes that 38 C.F.R. § 3.156(c) provides that if, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i).  In the instant case, no new relevant service department records have been associated with the Veteran's claims file at any time since the March 2006 Board decision.  The Board notes that, since the March 2006 Board decision, the AOJ has received duplicate copies of his service treatment records; however, such records do not trigger application of 38 C.F.R. § 3.156(c) because they were already of record.  Therefore, the provisions of 38 C.F.R. 3.156(c) are inapplicable.

As previously discussed, the Veteran's claim for service connection for asthma was previously denied by the Board on the basis that the evidence failed to show that his current asthma disorder was incurred in or caused by service.  In August 2009, the AOJ received the Veteran's claim to reopen his previously denied claim of service connection for asthma.  Evidence received since the March 2006 Board decision includes: additional VA treatment records dated through March 2012; a December 2009 VA examination with a January 2010 addendum opinion; additional private treatment records; additional statements from Dr. Batey; statements from the Veteran's wife; June 2010 and June 2012 Board hearing transcripts; and statements made by the Veteran and his representative.  

Notably, the Veteran's June 2012 Board hearing testimony provided additional details and a more complete picture regarding the Veteran's environmental exposures during the Persian Gulf War.  Moreover, in a July 2010 statement, Dr. Batey related the Veteran's asthma symptoms to his service during the Persian Gulf War.  The Board finds that this evidence is new in that it was not previously of record and is neither cumulative nor redundant of the evidence of record at the time of the last final March 2006 Board decision.  This evidence is also material insofar as it relates to an unestablished fact necessary to substantiate the claim-namely, an indication that the current asthma disorder may have been incurred in or caused by service-and as such, raises a reasonable possibility of substantiating such claim.  

Accordingly, because the Board finds that new and material evidence has been received, the claim of entitlement to service connection for asthma is reopened.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for asthma is reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran claims that he was told about a hospitalization for asthma as a child, but has no recollection of having asthma prior to service and was found fit for duty upon entry into service.  He asserts that his in-service accounts of having childhood asthma were based on information relayed to him by family and were not based on medical evidence or personal recollection.  He further contends that his current diagnosis of asthma was caused by his exposure to dust storms, smoke from burning oil, and other chemicals during the Persian Gulf War, and that he was first diagnosed with asthma months prior to his discharge in September 1993.  Therefore, he asserts service connection for asthma is warranted.

The Board notes that service treatment records are unavailable for the Veteran's periods of service from December 1971 to September 1973, June 1979 to June 1981, January 1983 to September 1993, and December 1996 to September 1997, and that extensive efforts by the AOJ and Veteran to locate such records have been unsuccessful.  However, the Veteran's available service treatment records show no complaints or findings of asthma at a September 1971 enlistment examination, an August 1973 separation examination, a June 1976 periodic examination, and a May 1979 reenlistment examination.  He did report having asthma at age five during an October 1982 annual examination and indicated that he didn't know whether he had asthma on an April 1991 Report of Medical History.

The Board finds that the December 2009 opinion and January 2010 addendum opinion are inadequate as they do not address the Veteran's lay statements regarding exposure to dust storms, chemicals, and burning oil fumes during the Persian Gulf War.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, another addendum to the December 2009 VA examination is required.

Additionally, the record reflects that the Veteran receives private and VA treatment of his asthma disorder.  In this regard, the Board notes that the most recent VA treatment records currently on file are from the Montana VA Health Care System (VHCS) and are dated through March 2012.  Therefore, on remand, the Veteran should be given an opportunity to submit or identify any outstanding private or VA treatment records referable to his claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any non-VA healthcare provider who has treated his asthma disorder.  After obtaining any necessary authorization forms, obtain all identified, outstanding records that are not already part of the file.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain outstanding, relevant VA treatment records concerning treatment of the Veteran's asthma from the Montana VHCS, dating from March 2012 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been obtained, return the file to the December 2009 VA examiner for an addendum opinion.  The physician should address the following:

Provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's asthma is due to service, including any environmental exposures (hazardous chemicals, dust storms, oil fires, smoke, etc.) during his service in the Persian Gulf War.  In doing so, the examiner should reconcile his/her findings with the other medical opinions of record, including Dr. Batey's July 2010 opinion.  The examiner should provide a complete rationale for all opinions given.

The claims file, to include any relevant records in Virtual VA and/or VBMS, as well as a copy of this Remand, must be made available to the examiner.  If the December 2009 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________		___________________________
         H. N. SCHWARTZ					NICOLE KLASSEN
       Veterans Law Judge 			                  Acting Veterans Law Judge
    Board of Veterans' Appeals			       Board of Veterans' Appeals



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


